Citation Nr: 1226398	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to January 13, 2005, for service-connected anxiety disorder with alcoholism and posttraumatic stress syndrome.  


REPRESENTATION

Veteran represented by:	Joseph Moore, Esq.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from January 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

In April 2010, the Veteran's attorney submitted additional evidence relevant to the claim.  The attorney has since submitted a waiver of the right to have the evidence initially considered by the agency of original jurisdiction; hence, a remand on that basis is not necessary.  38 C.F.R. § 20.1304.  

In a prior November 2010 decision, the Board granted an effective date of January 13, 2005 for the award of a 100 percent (total) rating for anxiety disorder, and denied an effective date prior to that date for the same.  This denial was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an order granting a November 2011 Joint Motion for Partial Remand (Joint Motion), which had the effect of vacating the Board's November 2010 denial of an effective date prior to January 13, 2005 for the award of a 100 percent disability rating.  The appeal was thus returned to the Board for action consistent with the Joint Motion.  

At the time this appeal was previously presented to the Board in November 2010, the Veteran was represented by a private attorney.  In May 2012, however, the Board granted a February 2012 motion by the Veteran seeking to change his accredited representative to the Vietnam Veterans of America.  However, in June 2012, a Form 21-22a was received once again appointing the attorney listed on the first page of this decision as the Veteran's representative.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

Prior to January 13, 2005, the Veteran's anxiety disorder with alcoholism and posttraumatic stress syndrome was manifested by anxiety, some social isolation, alcohol and drug abuse, and a depressed mood, but without symptoms such as illogical speech or thought patterns, impaired impulse control, or spatial disorientation; it was not shown to be manifested by suicidal ideation; obsessional rituals which interfered with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent prior to January 13, 2005, for anxiety disorder with alcoholism and posttraumatic stress syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2000 and later letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, a March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, with regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a private attorney who is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor his representative, has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records, relevant to the pending appeal, have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions and has submitted a private medical opinion.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted new evidence directly to the Board in 2010, along with a signed waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The November 2011 Joint Motion asserted that various records and other evidence received in early 2005 should be construed as having been received in conjunction with the Veteran's original service connection claim for a psychiatric disability, which was granted by VA in November 2004.  See 38 C.F.R. § 3.156(b).  Within a November 2004 Decision Review Officer decision, the Veteran was granted service connection, effective October 24, 2000, for anxiety disorder with alcoholism and posttraumatic stress syndrome.  The Board concedes that additional VA treatment records received between April and July 2005 constituted new and material evidence with respect to the issue of entitlement to an increased initial rating for the Veteran's psychiatric disability and, having been received within a year of the November 2004 grant, may be considered as part of the Veteran's initial service connection claim, pursuant to 38 C.F.R. § 3.156(b).  As such, this evidence should have been considered in conjunction with the initial claim and its submission effectively prevented the rating decision from becoming final.  Thus, the issue on appeal has been construed as entitlement to an initial rating in excess of 50 percent prior to January 13, 2005 for a psychiatric disability.  

In April 2012, the Veteran's representative submitted a letter arguing that the Veteran was entitled to a 100 percent rating for his PTSD from October 2000 until January 2005.  The representative primarily relied on a March 2010 private psychiatric evaluation which will be discussed below.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran has been granted service connection under Diagnostic Code 9400, for generalized anxiety disorder.  This Code utilizes the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In 1999, the Veteran began receiving VA treatment for psychiatric complaints and substance abuse issues.  A history of alcohol and marijuana abuse was noted.  July 2001 clinical notations indicate the Veteran was alert and fully-oriented, with intact short and long-term memory.  His affect was flat, and he was without evidence of hallucinations or delusions.  He was not suicidal.  Diagnoses included alcohol dependence, alcohol withdrawal syndrome, anxiety, and polydrug dependence.  

A VA psychiatric examination was afforded the Veteran in May 2001.  He was currently working odd jobs at that time.  An extensive history of drug and alcohol abuse was documented, along with participation in numerous rehabilitation programs.  The Veteran stated his alcohol abuse interfered with his employment, and occasionally resulted in legal difficulties.  He reported having only a few close friendships, and was reportedly divorced.  Nevertheless, he had two children with whom he kept in contact.  He remained close with his parents, who divorced while he was in service.  On objective evaluation, the Veteran was casually groomed and dressed.  His speech and eye contact were within normal limits.  He was logical and coherent.  He was also somewhat irritable, but tried to cooperate with the examiner.  Insight and social skills were fair.  His affect was flat, and he described a recent history of a depressed mood.  Other symptoms included poor sleep, low energy, anxiety, tension, and worry.  He denied phobias or panic attacks.  The Veteran acknowledged having had some passing thoughts of suicide in the past, but he had not made any plans or attempts.  It is also noted that at mental health sessions in July and November 2001, the Veteran specifically denied having any suicidal ideation, thereby calling into question whether the Veteran actually experienced any suicidal ideation during the course of his appeal. 

At the examination, the Veteran reported hearing voices and stated that the TV had allegedly "talked" to him several years ago; but, when the examiner asked for clarification, the Veteran was unable to otherwise provide any specific information.  Moreover, assuming the events had actually occurred several years earlier, this would place them outside of the scope of the appeal.  At the examination, the Veteran also thought he might have seen things that weren't there, but again he was unable to be more specific upon questioning.  He reported nightmares related to an incident in service in which he was reportedly attacked with a hammer.  He also reported social isolation, but denied any recent history of physical violence toward others.  

On psychiatric testing, the examiner noted the Veteran endorsed many deviant actions, suggesting "borderline validity" and possible "exaggeration in order to obtain benefits."  Additionally, the examiner stated that the Veteran was dramatic, vague and evasive when describing symptoms and he became frustrated and irritable when pressed for details; making the examiner question the validity of his responses.  Diagnoses included alcohol and cannabis dependence, dysthymia, and anxiety disorder, with features of posttraumatic stress.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  

The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score between 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

In November 2001, the Veteran sought psychiatric treatment at VA.  It was noted that he was using alcohol and marijuana.  He denied any suicidal ideation or homicidal ideation, and he denied any violent tendencies.  His activities of daily living were intact and he was alert.  He was anxious about his pending homelessness.  He reported having two union cards, but stated that he could only work for brief periods.  He was oriented to person, place and time, his memory was intact, his attention span and concentration were good and he was well-groomed.  His speech was slow and clear, his thought processes were intact and his judgment seemed unimpaired.  He appeared motivated to listen to others about how to stay sober.  The medical professional again assigned a GAF score of 55.

In early December 2001, the Veteran reported that he was planning to go to Kansas for a job and would return after Christmas.  He was staying with his brother at that time, and was planning to see his children before he left.  He again denied being suicidal.

In January 2002, the Veteran explained that he needed to stay in proximity to gainful employment so as to provide extra child support.  Veteran had a week of work lined up.

In October 2002, the Veteran reported that work was going well.  He had been traveling for several weeks at a time for work.  In November 2002, the Veteran reported that he had to leave to pick up his children.

In March 2003, the Veteran stated that he had been away on work a lot.  It was noted that he was having a considerable amount of trouble ceasing alcohol consumption. 

In January 2002, the Veteran wrote a statement in which he reported that he still got along with his ex-wife and stated that he had two beautiful children.  He asserted that he would not take his own life.  

In April 2003, testing on the Beck depression inventory revealed mild to moderate depression.  The Veteran also asserted that he was drinking considerably less than in previous years.  The Veteran also entered alcohol rehabilitation in late April 2003.

In May 2003 the Veteran was again seen by mental health at which time he was alert and fully-oriented.  He was cooperative with the examiner, and was able to speak in a normal, clear fashion.  He was very somatically focused on his health, asking lots of questions.  He had continued using drugs and alcohol, but had minimized their use.  His insight and judgment were found to be very poor, but his recent and remote memory were within normal limits.  The Veteran reported that he had not worked in several years.  A GAF score of 42 was assigned.  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

The Board acknowledges that this GAF score was lower than the scores that were previously assigned.  However, it is important to remember that the GAF score is a snapshot in time and does not necessarily represent a manifest change in the overall severity of symptoms.  Here, the Veteran was assigned a lower GAF upon entry into rehab, but he responded well to treatment, as described below, and his functioning quickly returned, such that the Board does not believe that this shift was of sufficient duration to warrant the assignment of a staged rating.

For example, in June 2003, the Veteran was noted to be working on all of his problems and was progressing well.  He continued to be active in group sessions, and appeared to get along well with group peers as shown by his social interactions.  The addiction therapist noted that the Veteran would complete his treatment following the next session, and noted that the Veteran had been diligent in his work and had successfully addressed all of the problems noted in his MTP.

In July 2003, it was noted that the Veteran was working full time, and the Veteran's brother indicated that his mood was refreshing and receptive.

In August 2003, the Veteran was noted to be homeless and residing in a VA dormitory.  It was noted that he was unemployed and had been unable to pay child support for approximately three months.  It was noted that the Veteran had worked as a skilled laborer as a low voltage installer.  However, he reported that he had recently felt he could no longer perform such duties on account of carpal tunnel syndrome.  Importantly, the Veteran did not state that his psychiatric disability precluded employment.  The Veteran stated that he had been unemployed for approximately two weeks.  It was noted that he remained in good contact with his children, examination-spouse, and siblings.  He denied any suicidal ideation or attempts over his lifetime.  He was mildly to moderately depressed. No delusional speech was observed and the Veteran was well-oriented to the world.  The doctor assigned a GAF of 55. 

In September 2003, the Veteran was noted to have been abstinent from alcohol since May 2003.  He was living at a veterans' hospital, but was thinking about leaving to seek employment.

In October 2003, the Veteran was found to have normal speech, he was oriented to person, place and time, his affect was appropriate to thought and situation, his thinking was logical and without delusions, hallucinations, or suicidal ideation, and his insight and judgment were fair.  Similar findings were made by a VA psychiatrist in December 2003.

In May 2004, the Veteran was noted to be employed and living on VA pension.  He was found to be mildly depressed, and was assigned a GAF of 59 and referred to a Substance Abuse Treatment Program (SATP) for chemical dependency.

At an RO hearing held in May 2004, the Veteran testified that he was unable to perform his construction job, partly because he was extremely exhausted due to his hepatitis disorder, was unable to tolerate crowds, and suffered from nervousness and depression.  However, he also testified that he was caught up on his child support payments.

Another VA psychiatric examination was afforded the Veteran in July 2004.  At that time, he reported feelings of detachment from others, fatigue, poor motivation, and depression.  He denied suicidal ideation or intent, other than an occasional thought.  He endorsed homicidal ideation, stating he has had hidden anger that has been explosive at times when intoxicated; however, the last instance had occurred several years earlier.  There was no history of mania and he was not anhedonic; rather, he noted that basically he just could not afford hobbies or activities.  He enjoyed riding his bike and liked to spend time with his two children.  He reported that he was close to his children and other family members.  He endorsed some memory problems in terms of putting things in proper sequence and dates, etcetera.  He also lacked energy and motivation.  He denied any type of psychosis.  Objectively, the Veteran had good eye contact, was communicative, and adequately groomed.  His psychomotor activity was somewhat restless.  Speech was hyperverbal with some pressure noted.  His mood was somewhat anxious and his affect was appropriate to content and appeared stable.  The Veteran was oriented in all spheres.  His thought processes were linear and coherent without any evidence of looseness of association, though this thoughts were somewhat tangential.  Thought content was goal-directed without evidence of psychosis or superficial suicidality.  Cognition and intellectual performance were grossly intact; insight and judgment were intact.  The Veteran's ability to manage his financial affairs was intact as well.  Diagnoses included alcohol dependence in early remission; marijuana abuse, continuous; and anxiety disorder, not otherwise specified.  The GAF score was 55.  The examiner did not specifically state whether or not the Veteran's anxiety disorder caused total occupational or social impairment.   It is noted that the Veteran reported last working two years earlier, but such a statement is contradicted by his own reports of working in 2003.

In another progress note dated in August 2004, the Veteran expressed intent to gain employment.

As noted, the Veteran has been granted a total rating as of January 2005.  However, prior to that time, as described, the evidence simply does not support a rating in excess of 50 percent. 

In support of his claim, the Veteran submitted a July 2010 private examination report and medical opinion drafted by M.L.C., M.D., a psychiatrist ("Dr. C").  Dr. C reviewed prior medical records and also interviewed the Veteran that same month.  Based on his review of the Veteran and the evidence, Dr. C concluded the Veteran was "profoundly and completely disabled from his psychiatric illness from at least 2000, but likely far earlier."  Dr. C further stated that the Veteran displayed no "symptoms, behaviors, [or] actions" related to substance abuse prior to "service in Vietnam".  According to Dr. C, the Veteran worked in "a variety of different jobs" prior to service, but was unable to maintain employment for more than a year following service.  Based on his assessment of the Veteran, the Veteran's GAF score between 2000-05 was between 30-40.  

A GAF score of 21-30 is indicative of behavior considerably influenced by delusions or hallucinations, or serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal, preoccupation) or an inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

A GAF score of between 31 and 40 is assigned when an individual presents either some impairment in reality testing or communication (e.g., speech is at time illogical, obscure or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friend, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home and is failing in school).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

While Dr. C suggests that a GAF score of 30-40 was warranted between 2000-2005, this is simply not consistent with what was shown by the numerous VA treatment records that are of record.  As an initial point, a GAF score of 30 implies behavior considerably influenced by delusions, hallucinations, or serious impairment in communication. This has not been shown in any way by the treatment records prior to 2005.  There is no indication in any of the VA treatment records prior to 2005 that there was any impairment in reality testing or communication (e.g., speech is at time illogical, obscure or irrelevant) such that a GAF between 31-40 would appear warranted.  A GAF between 31-40 could also be assigned for major impairment work or school, family relations, judgment, thinking, or mood, with the example being a depressed man avoids friend, neglects family, and is unable to work.  Here, the Veteran did not neglect his family, as evidenced by the fact that he often related to medical professionals how important making child support payments was to him.  He clearly maintained contact with his family, including his children, his ex-wife, his siblings, and his parents.  In fact, at various times during the course of his appeal, prior to 2005, the Veteran actually stayed with his mother and with a brother.  He also reported in numerous treatment records that he was going off to work at various job sites in the area, behavior which continued until the Veteran concluded that he was no longer able to work; however, even then, he did not report that he was stopping to work in construction because of his psychiatric disability.  Rather, he cited carpal tunnel syndrome as the impediment to his working.  On another occasion, he asserted that fatigue as a result of his hepatitis C precluded employment.  The Veteran was also noted to generally interact well with others, such as in group therapy sessions.  As such, it does not appear from the findings at the VA treatment sessions that a GAF rating between 31-40 would have been warranted as Dr. C suggested.

This conclusion is supported by the fact that the GAF scores that were actually assigned by the medical professional who were treating the Veteran and recorded their findings contemporaneously with the treatment sessions, as opposed to a medical professional who is looking back, repeatedly assigned GAF scores that were well in excess of 51, and even as high as 59.  These scores represent moderate symptoms.  That is, not symptoms that would be compatible with a rating in excess of 50 percent. 

The Board acknowledges that the Veteran was assigned a GAF of 42 in May 2003 when he entered inpatient alcohol treatment.  However, it appears that the treatment was effective, as the Veteran was found to be progressing well in June 2003, he was active in his group sessions, and had been diligent in his work.  Moreover, by July 2003, it was noted that the Veteran was working full time, and his brother indicated that his mood was refreshing and receptive.  As such, it does not appear that the GAF of 42 was indicative of the Veteran's condition for much of his appeal, and indeed it was not shown to be of sufficient duration as to warrant a staged rating.

Moreover, while Dr. C found that the Veteran was unable to maintain a job, it would appear that the Veteran worked on a number of occasions prior to January 2005.  However, he worked in a field in which the employment was short lived, as the Veteran worked as a wirer on various construction projects, which required him to move from project to project.

Additionally, while asserting that the Veteran was totally disabled as of 2000, Dr. C clearly ignores the fact that the Veteran reported to VA that he grossed $16,000 of income in 2001, which greatly exceeds the federal poverty level for that year, even accounting for two dependents.  While Dr. C suggested that the Veteran was unemployable at this time, the fact that he did work, directly rebuts such a supposition. 

The Board has closely reviewed Dr. C's report.  However, "[i]t is the responsibility of the BVA. . .to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
 
As described above, the conclusions drawn by Dr. C do not appear to be supported by the evidence of record.  Moreover, it is also noted that Dr. C.'s report contains several factual inaccuracies which call into question the validity of the document as a whole, as the statements suggest a lack of attention to detail or a lack of close scrutiny of the evidence of record.  First, Dr. C. stated the Veteran had service in Vietnam; yet his records are negative for any service in Vietnam, and he has not claimed to have served in Vietnam.  Also, Dr. C. stated the Veteran displayed no "symptoms, behaviors, [or] actions" related to substance abuse prior to service.  However, according to a May 1977 in-service treatment record, the Veteran had been drinking alcohol "for as long as he can remember", with heavy drinking in the past four years, well prior to service.  Thus, the Veteran himself admitted to abusing alcohol extensively prior to service, an admission Dr. C. failed to acknowledge.  The Board also notes that the Veteran admitted in May 1977 a history of extensive drug and alcohol abuse for at least two years, well before the May 1977 hammer assault and other incidents which allegedly triggered his various psychiatric disorders.  Finally, Dr. C. stated the Veteran worked "a variety of different jobs" without difficulty prior to service.  The Board notes the Veteran entered military service at age 17, at which time an extensive work history was not noted.  

Additionally, while Dr. C. allegedly reviewed various medical records, he only interviewed the Veteran in 2010, at which time the Veteran was considered to be totally psychiatrically disabled, a rating which is predicated in part on serious memory loss.  Moreover, this interview was conducted many years after the time period in question; yet, the Veteran's claims file is full of treatment records and other evidence that was recorded contemporaneously with the period in question.  While Dr. C has suggested that the Veteran was worse than the medical professionals who were actually speaking with him thought he was, the Board has found no reason to doubt the observations made by the various medical professionals prior to 2005.  In fact, the Board finds this evidence to be more probative than the assumptions drawn years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

After considering the totality of the record, the Board finds the weight of the evidence to be against the award of a disability rating in excess of 50 at any time prior to January 13, 2005.  The evidence of record, including various VA examination reports, does not indicate a higher rating of 70 or 100 percent is warranted for this disability.  According to these reports, the Veteran has reported heightened anxiety and depression, but he has generally denied homicidal and suicidal thoughts or plans.  He has also denied obsessional rituals which interfered with routine activities.  His speech was also not found to be intermittently illogical, obscure, or irrelevant; rather, at all times of record, he was able to converse with VA examiners and other medical professionals in a clear, logical, and coherent manner.  Though the Veteran was noted to exhibit a depressed mood at times, he was not found to exhibit symptoms such as near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance, despite his psychiatric disability.  In fact, the Veteran's depression was thought to be mild or moderate in April 2003.  The Board does not in any way wish to belittle the impairment caused by the Veteran's service connected psychiatric disability, but the fact remains that it was simply not shown to be of such severity as to warrant a higher rating prior to January 2005.

The treatment records also fail to show displays of impaired impulse control, such as unprovoked irritability with periods of violence, and the Veteran denied any recent legal difficulties related to his psychiatric disability, with the exception of a DUI charge.  VA examination reports indicate he had been fully alert and oriented at all times of record, and though he has reported social isolation, he has maintained some familial relationships, as well as participated in some group counseling sessions and other social activities.  He has also generally denied hallucinations and delusions, although on one occasion he did report a remote history of possible hallucinations.  However, even then, no evidence was provided to substantiate such a claim and the Veteran was unable to provide any detail about the alleged hallucinations upon questioning by the medical professional.  As such, the Board does not believe this vague reference to hallucinations is sufficient to warrant an increased rating.  The Veteran's GAF scores have fluctuated between the moderate and serious range during the pendency of this appeal, but they never reached the level suggested by Dr. C in 2010.  

Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the Veteran's anxiety disorder prior to January 13, 2005.  As the Veteran has not displayed a level of impairment in excess of that currently displayed at any time during the appeals period, a staged rating is also not warranted.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran worked intermittently during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone prevented all forms of employment prior to January 13, 2005.  While Dr. C stated in a 2010 report that the Veteran's disability prevented his employment prior to 2005, that report is of lesser probative value than is the contemporaneous evidence of record, for reasons already noted above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent prior to January 13, 2005, for anxiety disorder with alcoholism and posttraumatic stress syndrome.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).







ORDER

A disability rating in excess of 50 percent prior to January 13, 2005, for anxiety disorder with alcoholism and posttraumatic stress syndrome, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


